*333Opinion by
Tilson, J.
It was found from the record that certain items consist of hats similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith those imported or withdrawn for consumption prior to the effective date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those subsequent to said date were held dutiable at 12)4 percent under the same provision as modified by T. D. 48075.